IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN SEPT TERM 1814.
The Jurors of the United States of America for the Territory of Michigan, upon their Oath present, That Robert Smart, late of the Town of Detroit Commonly Called the City of Detroit, in the Territory aforesaid, leather Merchant on the fifth day of November one thousand Eight hundred thirteen with force and arms at the Town aforesaid and district aforesaid in the Territory aforesaid in and upon one Sarah Harvey Wife of John Harvey, in the peace of God and the said Territory then and there being did make an assault by throwing or casting from his right hand a certain Cane or Walking Stick, and other Wrongs to the said Sarah Harvey Wife of John Harvey then and there did, to the great damage of the said Sarah Harvey, and against the peace and dignity of the Territory of Michigan and of the United States of America.
Chas Larned
Atty Gen1 M. Ty

[In the handwriting of Charles Larned]